                                                 . ,J·: Sl~-~i'~ '
                                                COCJ[Jf:: 'T
                                                 FLECTRm~ICALLY FILE '
UNITED STATES DISTRICT COURT                     DOC#
SOUTHERN DISTRICT OF NEW YORK
                                                 DATEF-IL-E-D:-
                                                             -_-3-------1----3.   &0 --
SHERRY SCALERCIO-ISENBERG,

                     Plaintiff,             18-cv-9226 (JGK)

           - against -                      ORDER

CITIZENS FINANCIAL GROUP, INC.,

                     Defendant.

JOHN G. KOELTL, District Judge:

     It having been reported to this Court that the parties have

settled this action , it is , on this 12th day of March , 2020 ,

hereby ordered that this matter be discontinued with prejudice

but without costs ; provided , however , that within 30 days of the

date of this order , the plaintiff may apply by letter for

restoration of the action to the calendar of the undersigned , in

which event the action will be restored .

     Any application to reopen must be filed within thirty (30)

days of this order ; any application to reopen filed thereafter

may be denied solely on that basis. Further , if the parties wish

for the Court to retain jurisdiction for the purpose of

enforcing any settlement agreement , they must submit the

settlement agreement to the Court wi thin the same thirty - day

period to be so - ordered by the Court.   Unless the Court orders

otherwise , the Court will not retain jurisdiction to enforce a
settlement agreement unless it is made part of the public

record.

         All pending motions are dismissed as moot .   All conferences

are canceled.      The Clerk of Court is directed to close this

case .


SO ORDERED.

Dated:        New York, New York
              March / ~ 2020
                                                ohn G. Koeltl
                                                                Judge




                                     2
